         Case 1:20-mj-00062-DAR Document 1-1 Filed 04/14/20 Page 1 of 2



                                  STATEMENT OF FACTS

On April 12, 2020, at 2:47 pm, your affiant assigned to the Metropolitan Police Department
Bank Robbery Kidnapping Unit received a page to call a Detective of the Sexual Assault Unit
regarding an assignment.

Your affiant was advised by the Sexual Assault Detective that he had responded to an
assignment where the complainant was assaulted and kidnapped at her residence by her ex-
boyfriend, who hereafter will be known as the defendant. The victim was abducted within the
District of Columbia and transported by the defendant into Prince George’s County, Maryland
where the defendant sexually assaulted the complainant. The defendant then returned the
complainant to her residence in the District of Columbia.

A Detective from the Prince George’s County, Maryland’s Sexual Assault Unit responded to the
complainant’s residence to investigate the sexual assault, and your affiant investigated the
assault and kidnapping that occurred in the District of Columbia.

The Sexual Assault Detective advised that when he met with the complainant and showed her a
confirmation photo containing an arrest photo associated with Joey Green PDID #xxxxxx, born on
xx/xx/1990. The complainant identified that individual as the defendant.

On April 12, 2020, 4:58 pm your affiant interviewed the complainant at her residence. The
complainant stated that she was on the sofa in her residence when her dog began to become agitated
at the door, as if there were someone in the hallway. The complainant opened the door to see the
cause of the dog’s behavior. The defendant suddenly came through the door, grabbed the
complainant by the throat, and threw her down on the sofa. The defendant accused the complainant
of being involved with another man and said that he had been trying to reestablish a relationship
with the complainant. The defendant started punching the complainant, while holding the
complainant down on the sofa. The complainant stated that he punched her about the body ten or
twelve times. The defendant pulled the complainant off the sofa. At that time, the complainant
stated that W1 tried to separate them. The defendant said, “You’re coming with me, I have some
questions for you.” The defendant pulled the complainant out the door of the location. The
complainant stated that she saw police cars outside, but the complainant did not think the officers
were in the cars, so the complainant did not run. The defendant said, “You better not scream and
run because I am going to kill you and me.”

The defendant then transported the complainant against her will to Prince George’s County,
Maryland, where he sexually assaulted the complainant and then returned her to her residence.

The complainant further disclosed that during the kidnapping that she was in possession of her
phone. She tried to call 911, but the defendant realized what she was doing and told her to stop.

W1 was interviewed by your affiant and indicated that IT heard a bang in the apartment and the
dog barking. W1 came out of IT’s room, and observed the defendant was holding the
complainant down on the sofa and saw the defendant punch the complainant one time. W1 stated
that IT tried to separate the complainant and the defendant. W1 could see redness below the
complainant’s
         Case 1:20-mj-00062-DAR Document 1-1 Filed 04/14/20 Page 2 of 2



neck. The defendant threw the complainant’s shoes in the hallway. The complainant said she did
not want to go with him. W1 asked the complainant if W1 should call the police. The complainant
repeatedly told the defendant she did not want to leave, but she complied with his demand that she
get dressed. The defendant then grabbed the complainant around the waist and pulled her out the
door while the complainant was trying hold onto the inside of the door to prevent him from pulling
her out. W1 called 911 at 10:48 am about 90 seconds after the defendant entered the apartment.
W1 estimated that the police arrived at 10:55 am. W1 knew the defendant from when he was the
complainant’s boyfriend and knew him as Joey Green.

W1 stated that the defendant took the complainant’s phone with him when he left the apartment.

It was later learned that officers arrived at the apartment after the defendant had already forced the
complainant to come with him. The officers interviewed W1 and took a police report for simple
assault. The same officer then responded back for another call after the defendant returned the
complainant to her residence.

Your affiant learned that on April 12, 2020, the defendant was subject to 2019 CPO 001409,
which ordered him to stay at least one hundred yards away from the complainant’s person and
residence. The order is valid through April 25, 2020. The Civil Protection Order refers to the
defendant as Joey Green-Remache PDID: xxxxxx born on X, X 1990.

The defendant appears in the Metropolitan Police Department's Cobalt system as both Joey Green
and Joey Ramache Green. The photo shown to the complainant was in Cobalt and associated with
Joey Green. The protective order in 2019 CPO 001409 names the defendant as Joey Green-Ramache.
The Joey Green-Ramache named in the protective order, the Joey Green listed in Cobalt, and the
Joey Ramache Green listed in Cobalt all have the same PDID number and are the same person.




                                                      Carolyn Figueroa
                                                      Detective, Metropolitan Police Department


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this _____ day of April 2020.



                                                      ___________________________________
                                                      Deborah A. Robinson
                                                      U.S. Magistrate Judge




                                                  2
